                                            Case 5:21-cv-01779-BLF Document 9 Filed 04/16/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                    UNITED STATES DISTRICT COURT
                                   8                                 NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                         RUDOLPH H. MORALEZ,
                                  10                                                    Case No. 21-01779 BLF (PR)
                                                           Plaintiff,
                                  11                                                    JUDGMENT
                                                   v.
                                  12
Northern District of California
 United States District Court




                                  13     RON DAVIS, et al.,
                                  14                      Defendants.
                                  15

                                  16

                                  17            The Court has dismissed the instant action as duplicative. Judgment is entered
                                  18   accordingly.
                                  19            The Clerk shall close the file.
                                  20            IT IS SO ORDERED.
                                  21   Dated: _April 16, 2021_________                   ________________________
                                                                                         BETH LABSON FREEMAN
                                  22
                                                                                         United States District Judge
                                  23

                                  24

                                  25   Judgment
                                       PRO-SE\BLF\CR.21\001779Moralez_judgment
                                  26

                                  27

                                  28
